         Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 1 of 37




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------x
THE CLOISTER EAST, INC., et al.,

                               Plaintiffs,


               -against-                                                         20-cv-6545 (LAK)


NEW YORK STATE LIQUOR AUTHORITY, et al.,

                     Defendants.
------------------------------------------x


                                  MEMORANDUM OPINION

                       Appearances:

                               Robert Garson
                               Kevin Kehrli
                               Jacob Pargament
                               GARSON, SEGAL, STEINMETZ, FLADGATE LLP
                               Attorneys for Plaintiffs

                               Benjamin D. Liebowitz
                               Assistant Attorney General
                               LETITIA JAMES
                               ATTORNEY GENERAL OF THE STATE OF NEW YORK
                               Attorneys for Defendants

LEWIS A. KAPLAN, District Judge.

               In ordinary times, spring is when life begins to emerge from the proverbial and actual

snows of winter after months of hibernation. But in 2020, spring became a second and more deadly

winter. It was a time when the world was required to engage in extraordinary social distancing

measures to halt the spread of the COVID-19 pandemic. In New York City, many businesses were

forced to close, and restaurants and bars in particular lost substantial amounts of revenue. Although

New York’s health is much improved and its economy now is trying to recover, some of these
           Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 2 of 37




                                                                                                            2

businesses will not survive that journey.

               In the past several months, New York City restaurants have been permitted to serve

customers in suitable outdoor settings in a manner circumscribed by a complicated and evolving web

of State and local regulations. At the times relevant to this lawsuit, restaurants in New York City

that wished to reopen in this way typically were required, among many other things, to ensure that

outdoor tables were at least six feet apart, that employees wore face coverings at all times, that

patrons wore face coverings except when seated, that patrons sitting together were members of the

same party, and that the restaurant did not serve alcohol without serving also food. 1

               Cloister East, Inc., which does business as Cloister Café, is a restaurant hospitality

company located at 238 East 9th Street in Manhattan’s East Village.2 Several members of the


       1

               See generally FOOD SERVICES GUIDELINES FOR EMPLOYERS AND EMPLOYEES, N.Y. GOV.,
               https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/Food_Services_Su
               mmary_Guidelines.pdf; OPEN RESTAURANTS FAQ, N.Y.C. DEP’T OF TRANSPORTATION,
               https://www1.nyc.gov/html/dot/html/pedestrians/openrestaurants-faq.shtml; N.Y. STATE
               LIQUOR AUTH. GUIDANCE ON REQ’T THAT LICENSEES WITH ON-PREMISES SERVICE PRIVS.
               SERVE FOOD WITH ALCOHOLIC BEVERAGES, N.Y. STATE LIQUOR AUTH. (Jul. 17, 2020),
               https://sla.ny.gov/guidance-requirement-licensees-premises-service-privileges-serve-foo
               d-alcoholic-beverages.
       2

               Amended Cmplt. ¶ 1.

               Notwithstanding the fact that the SLA renewed Cloister East’s liquor license as recently as
               July 2019, see Dkt. 30-11 at 15, the SLA takes the position that Cloister East was dissolved
               on September 29, 1993. Dkt. 27 at 9. It bases this position on information it gathered from
               the website of the New York Division of Corporations. See Dkt. 30-9 at 1. The SLA’s
               printout of that website refers to the web page www.tax.ny.gov, keyword TR 194.1. Id.
               When one goes to that web page, one discovers that the procedure for the reinstatement of
               a corporation appears to consist of little more than paying back taxes and filing a few forms.
               Accordingly, there is at least some basis for finding that the word “dissolved” is a misnomer
               in this context. Whatever its tax liabilities, there is no basis for supposing that it has lost
               ownership or liquidated its assets. In any case, even if Cloister East had been “dissolved”
               in this sense, the SLA has not explained why that would be relevant for present purposes.
               While it argues that applying for a liquor license as a “dissolved” entity is an independent
            Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 3 of 37




                                                                                                             3

Drobenko family own both Cloister East and 238 East 9th Street and have operated a restaurant at

that location, which includes both indoor and outdoor spaces, for over 30 years.3 After closing down

for several months during the beginning of the pandemic, the Cloister Café reopened as a

purportedly outdoor restaurant on July 11, 2020 and alleges it did so in compliance with the

applicable State and local regulations. 4

                Since 1987, the plaintiffs have held a liquor license issued by the New York State

Liquor Authority (“SLA”) in the name of Cloister East.5 On August 7, 2020, the SLA board

suspended Cloister East’s liquor license, finding that the Cloister Café had hosted large, party-like

gatherings in violation of at least one Executive Order related to social distancing requirements. The

plaintiffs were not given notice of that hearing nor an opportunity to be heard prior to the suspension

of their liquor license, although the SLA alleges that several post-deprivation remedies are available

to the plaintiffs.

                Before the Court is the plaintiffs’ motion for a preliminary injunction requiring the


                reason for the revocation of its license, the SLA is well aware that the task of determining
                in the first instance whether a license should be revoked falls on that agency, not this Court.
        3

                Amended cmplt. ¶¶ 1-6, 18.
        4

                Id. ¶ 37.
        5

                Id. ¶¶ 22-25.

                There has been substantial confusion concerning the identity of the licensee, brought on
                largely by the SLA’s inconsistent position during an early conference. The liquor license
                itself lists the holder as “The Cloister East Inc” and its address as “Cloister Café.” Dkt. 30-
                11 at 15. Both the order of suspension and the notice of pleading refer also to The Cloister
                East as the entity to whom the documents are addressed. Dkt. 30-7 at 2; Dkt. 30-8 at 1.
                Elsewhere, however, the notice of pleading lists Jaroslaw Drobenko as the “licensee.” Dkt.
                30-8 at 3. The names of the Drobenko family members are not listed on the license,
                although they own Cloister East Inc and the Cloister Cafe.
             Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 4 of 37




                                                                                                           4

defendants – the SLA and affiliated parties – to reinstate their liquor license. They raise also other,

less immediately pressing claims. For the following reasons, the plaintiffs’ motion is denied without

prejudice to renewal in limited circumstances.



                                                   Facts

                 The Court draws the following facts from the amended complaint and the parties’

various submissions. Unless otherwise noted, the facts are undisputed.



The SLA and Its Authority

                 The SLA is an agency of the State of New York that is created by and responsible

for administering the New York State Alcohol Beverage Control Law (“ABC Law”). In recent

months, it has been charged with enforcing several executive orders issued by the Governor of New

York in response to the COVID-19 pandemic.6

                 The SLA has the authority, subject to the ABC Law and applicable regulations, to

issue, suspend, and revoke liquor licenses.7 Under Section 118 of the ABC Law, the SLA “may”

revoke or suspend licenses “for cause” and “must” suspend licenses for certain causes not relevant

here.8


         6

                 Dkt. 27 at 5.
         7

                 See N.Y. ALCO. BEV. CONT. LAW § 17.
         8

                 Id. § 118, subd. 1; see also id. § 17, subd. 3 (granting the SLA the authority “[t]o revoke,
                 cancel or suspend for cause any license or permit issued under this chapter and/or to impose
                 a civil penalty for cause against any holder of a license or permit issued pursuant to this
                 chapter”).
             Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 5 of 37




                                                                                                       5

                 The phrase “for cause” is not defined by the ABC Law. But Section 118, subd. 3,

states that “the term ‘for cause’ shall also include” (1) “the existence of a sustained the existence of

a sustained and continuing pattern of noise, disturbance, misconduct, or disorder on or about the

licensed premises, related to the operation of the premises or the conduct of its patrons, which

adversely affects the health, welfare or safety of the inhabitants of the area in which such licensed

premises are located,” and (2) “for licensees that sell alcoholic beverages for on premises

consumption, deliberately misleading the authority [in two specified ways].”9 Additional and more

broadly applicable causes are found in the SLA regulations. Section 53.1 of those regulations

contains over a dozen causes for which a license “may be revoked, cancelled or suspended,”

including the violation of any provision of the ABC Law or any SLA regulation.10

                 When the SLA either must or chooses to revoke or suspend a liquor license pursuant

to this authority, it ordinarily must do so in accordance with the procedures set forth in ABC Law

Section 119.11 Under Section 119, subd. 2, the SLC may suspend or revoke a retail liquor license

“after a hearing at which the licensee shall be given an opportunity to be heard.” 12 Both the ABC

Law and Section 54 of the SLA regulations set forth numerous procedural requirements for such

hearings. These include giving the licence holder notice of the SLA’s pleading and its possible


        9

                 Id. § 118, subd. 3.
        10

                 9 N.Y. COMP. CODES R. & REGS. § 53.1.
        11

                 N.Y. ALCO. BEV. CONT. LAW § 119, subd. 1 (“Any license or permit issued by the liquor
                 authority pursuant to chapter one hundred eighty of the laws of nineteen hundred thirty-
                 three or this chapter may be revoked, cancelled or suspended and/or be subjected to the
                 imposition of a monetary penalty in the manner prescribed by this section.”).
        12

                 Id. § 119, subd. 2.
            Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 6 of 37




                                                                                                   6

consequences (i.e., revocation or suspension);13 providing the license holder the opportunity to

respond to the charges with a pleading;14 and, once the hearing commences, providing the license

holder the rights to appear in person with counsel,15 to produce evidence,16 and to have the matter

resolved by an administrative law judge who “shall, at his option, recommend to the authority the

action to be taken against the licensee.”17 If the charges are sustained by the administrative law

judge, the SLA “may direct revocation, cancellation[,] or suspension of the license.” 18

                There is at least one other way that the SLA can suspend a liquor license, and it is

relevant here. Certain New York agencies, including the SLA with regard to liquor licenses, have

the authority under Section 401, subd. 3, of the New York State Administrative Procedure Act

(“SAPA”) to order the summary suspension of a license – that is, without any notice to the licensee

or any pre-suspension opportunity to be heard. They may do so if they “find[] that public health,

safety, or welfare imperatively requires emergency action, and incorporate[] a finding to that effect

in its order.”19 Such suspensions must be made “pending proceedings for revocation or other action”




       13

                9 N.Y. COMP. CODES R. & REGS. § 54.1.
       14

                Id. § 54.2.
       15

                Id. § 54.3.
       16

                Id.
       17

                Id. § 54.4
       18

                Id. § 54.6.
       19

                N.Y. ADMIN. PROC. ACT. § 401, subd. 3.
             Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 7 of 37




                                                                                                       7

that “shall be promptly instituted and determined.”20



The Events of August 7, 2020

                 Shortly after midnight on August 7, 2020, an investigator from the SLA and

numerous detectives and deputies with the New York City Office of the Sheriff visited the Cloister

Café.21 According to the declaration of the SLA investigator, Officer Charles R. Stravalle, the Sheriff’s

Office had received reports of prohibited activity at the Cloister Café, including a video obtained from

social media showing what Stravalle describes as “a large party where there was dancing, people

standing shoulder-to-shoulder[,] and a DJ playing music.”22 Mark D. Frerring, associate general

counsel to the SLA, declares in addition that between July 12, 2020 and August 5, 2020, the New

York City Police Department had received thirty-five 3-1-1 calls complaining about “loud music,

people partying inside, and crowds congregating with no social distancing.” 23

                 Upon arriving at the Cloister Café on August 7, 2020, Stravalle claims that he and

his team concluded, based on their observations, that the restaurant was:

                 “(1) allowing patrons to be served in an indoor space, (2) allowing such service to
                 occur while patrons inside were not sufficiently adhering to social distancing
                 requirements, and (3) allowing such service to occur while patrons were
                 congregating on the sidewalk area in the front of the entrance to the premises without




        20

                 Id.
        21

                 Amended Cmplt. ¶ 42; Dkt. 30-2 at 2; Dkt. 30 ¶ 34.
        22

                 Dkt. 28 ¶ 13.
        23

                 Dkt. 30 at 8.
            Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 8 of 37




                                                                                                             8

                sufficiently adhering to social distancing requirements.”24

According to the Sheriff’s Office’s investigative report, “[o]ver 50 people were occupying the space

inside the establishment, which included a bar area located toward the front and an outdoor seating

area located in the western portion of the location.”25 The report stated also that “patrons were

consuming alcohol and mingling amongst each other.”26 It stated also – although other evidence that

will be discussed momentarily contradicts this statement – that “all patrons were donning facial

masks.”27 The investigative team stayed at the Cloister Café for several hours and documented what

Stravalle asserts were 33 violations of various laws and regulations. 28

                Some of these observations are corroborated by videos taken by the investigators and

submitted to the Court.29 As relevant here, these videos appear to show that the Cloister Café was

operating past midnight on August 7, 2020, that dozens of well-dressed patrons were either seated

at tables or standing and congregating in what appears to be an at least partially enclosed space

covered by a cloth ceiling,30 that these patrons were consuming alcohol and using hookah pipes, that

       24

                Dkt. 28 ¶ 16.
       25

                Dkt. 30-2 at 3.
       26

                Id.
       27

                Id.
       28

                Dkt. 28 ¶ 16.
       29

                See Dkt. 28-2.
       30

                The parties dispute how many walls surrounded the space; the plaintiffs argue two, and the
                defendants argue three. The Court makes no findings on this disputed question and refers
                to the space as at least “semi-enclosed” or “partially enclosed” because the parties agree that
            Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 9 of 37




                                                                                                     9

a substantial majority of the individuals who appear to be patrons were not wearing masks, and that

a bartender, who was wearing a mask and located in what appears to be an indoor bar, was serving

alcohol to patrons within that space. Put more simply, the video appears to depict a nightclub-like

party taking place in a lounge setting under a large tent covering.

                In their amended complaint, the plaintiffs assert that their outdoor space complied

with the applicable regulations because it was enclosed at the sides by only two walls and had a

cloth covering.31 While they do not say so directly, they appear to acknowledge that the Cloister

Café was operating and serving customers in this space at approximately 12:20 in the morning when

the investigative team arrived and for some time thereafter while the investigators were present. 32

They allege, and the videos appear to confirm, that they cooperated with the investigation and, in

particular, that Mr. Nicholas Drobenko, one of the owners of Cloister Café, was present when the

investigators arrived.33

                Following the investigation, the New York City Sheriff’s Office issued seven

criminal summonses to Nicholas Drobenko.34 The summonses included, among other things, an

allegation that Mr. Drobenko had violated an executive order of the Mayor of New York City for




                the space was surrounded by at least two walls and was covered by a cloth ceiling.
       31

                Amended Cmplt. ¶¶ 34, 43, 107.
       32

                Id. ¶¶ 42, 73, 75, 106.
       33

                Id. ¶¶ 44-45.
       34

                Dkt. 30 ¶ 35; Dkt. 30-2 at 4-7.
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 10 of 37




                                                                                                 10

failing to comply with social distancing requirements.35



The Summary Suspension

               At or around 3 p.m. on August 7, 2020,36 the SLA’s board held an emergency

meeting concerning, among other things, the investigation that had taken place earlier that day at

the Cloister Café. The plaintiffs were not given advance notice of this meeting and were not

provided an opportunity to be heard.37 At the meeting, videos of which have been provided to the

Court,38 members of the SLA board reviewed the investigative report and a checklist of alleged

violations prepared by Officer Stravalle, a report from the New York City Sheriff, photographs that

appear to have been taken during the investigation and in one case show individuals seated at tables

in a dark and at least partially enclosed space, and an August 4, 2020 article from the website

Gothamist.com alleging that the Cloister Café was hosting “pandemic parties.”39

               Allegedly on the basis of this evidence, and purporting to act pursuant to SAPA

Section 401, subd. 3, the SLA board voted to issue an emergency order suspending the plaintiffs’

liquor license.40 The suspension order begins by reviewing the requirements of several executive


       35

               Dkt. 30-2 at 6.
       36

               Dkt. 30 ¶ 44.
       37

               Amended Cmplt. ¶ 46.
       38

               Dkt. 6-5.
       39

               Dkt. 30 ¶¶ 36-38.
       40

               Id. ¶ 41.
         Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 11 of 37




                                                                                                    11

orders of the Governor of New York: Executive Orders 202.3, 202.38, 202.43, and 202.52.41 It

states then that Cloister East Inc. holds a liquor license; that the SLA’s Office of Counsel had

offered evidence that, on August 7, 2020, patrons were observed on its premises, both indoors and

in an outdoor area enclosed by three walls and a fabric roof; that the patrons were consuming

alcohol and mingling; and that “this evidence demonstrates that the licensee has violated one or

more of the above-referenced Executive Orders.”42 The order states that the SLA, on this basis, was

suspending summarily Cloister East’s liquor license “until such time as this Order is lifted, or until

a final Order becomes effective in connection with the disciplinary proceeding directed herein to

be commenced by the [SLA].”43 According to the Frerring declaration, an SLA investigator notified

Mr. Drobenko in person of the suspension order on August 7, 2020 and took possession of the liquor

license on that date.44

                Mr. Frerring declares that on August 10, 2020, the next business day, the SLA served

a notice of pleading on the plaintiffs.45 The notice of pleading pertains not to the suspension

proceedings just described, but to the “proceedings to cancel or revoke” the plaintiffs’ liquor license

that the suspension order required the SLA to “commence[]”.46 It contains eighteen charges against


        41

                Dkt. 30-7 at 3-4.
        42

                Id. at 4.
        43

                Id. at 4-5.
        44

                Dkt. 30 ¶ 43.
        45

                Id. ¶ 44.
        46

                Dkt. 30-8 at 1.
         Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 12 of 37




                                                                                                    12

Cloister East and purports to be issued pursuant to Section 118 of the ABC Law, the above described

provision that allows the SLA to revoke, suspend, or cancel liquor licenses for cause.47 Virtually

all of the eighteen charges in the notice of pleading concern alleged fire, health and safety

regulations unrelated to the events described thus far in this opinion.48 The one charge that appears

to pertain to social distancing is the first one, which states in full (spelling in context):

                “That on or about August 7, 2020, the licensee violated rule 54.3 of the Rules of the
                State Liquor Authority [9 NYCRR 48.3], in that it did not conform with all
                applicable building codes, and/or fire, health, safety and governmental regulations
                Governor’s Executive Order 202.43 regarding violations of social distancing and
                open container laws and associated posted NYSLA and NYDOH Guidance within
                100 feet from the licensed premises]; all cause for revocation, cancellation or
                suspension of the license in accordance with rule 36.1(f) of the Rules of the State
                Liquor Authority [9 NYCRR 53.1(f)].”49

                The Court cannot determine which “NYSLA and NYDOH Guidance” the notice of

pleading refers to because it does not cite any. Executive Order 202.43 provides, in relevant part:

                “In service of the policy goal of preventing the unnecessary congregation of people
                to slow the spread of the novel coronavirus, for businesses engaging in the
                sale/service of alcoholic beverages . . . all such businesses shall be further required
                to inspect, monitor, and otherwise supervise the area within 100 feet of the licensed
                premises to ensure that any consumption of food or beverage comports with the
                applicable open container ordinances, and the social distancing and face covering
                requirements set forth for such business or service in any applicable Executive
                Order, regulation, ordinance, law, Department of Health guidance, and/or State
                Liquor Authority guidance . . . .”

                Except for this one charge, the notice of pleading for the revocation proceeding

contains no clear references to alleged social distancing or Executive Order violations. Mr. Frerring


        47

                Id.
        48

                Id. at 1-2.
        49

                Id. at 1 (alterations in original).
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 13 of 37




                                                                                                    13

declares that “[t]he failure to include [a] charge [for inside dining in violation of Executive Order

202.3] appears to be an oversight that would have been corrected as soon as it was discovered.”50

The notice of pleading requires Cloister East to answer the charges, either by mail or in person on

September 2, 2020 at 11 a.m. at a specified location.51 As far as the Court is aware, the plaintiffs

have not responded to the notice of pleading.



These Proceedings

               On August 17, 2020, Cloister East filed this lawsuit against the SLA pursuant to 42

U.S.C. § 1983. The complaint alleged procedural due process and equal protection violations and

sought equitable relief requiring the SLA to lift the suspension order and return its liquor license.

Cloister East filed also a proposed order to show cause and temporary restraining order (“TRO”)

concerning the return of its liquor license.

               On August 19, 2020, the Court held a hearing at which it heard counsel for Cloister

East and the SLA. The Court construed the order to show cause as notice of a motion for a

preliminary injunction and heard oral argument on the plaintiff’s application. It set an expedited

briefing schedule for the motion for a preliminary injunction and reserved on the TRO application.

The Court denied the motion for a TRO in an opinion issued the following day.52

               On August 21, 2020, the plaintiffs filed an amended complaint. It added as plaintiffs

       50

               Dkt. 30 ¶ 45. Mr. Frerring’s use of the subjunctive tense here is confusing. The SLA
               evidently has discovered the alleged oversight by now. As far as the Court is aware, the
               SLA has not corrected it.
       51

               Dkt. 30-8 at 1.
       52

               Dkt. 15.
         Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 14 of 37




                                                                                                      14

four members of the Drobenko family and a company owned by them that owns 238 East 9th

Street.53 And it adds as defendants the chairman of the SLA, two of its commissioners, its general

and associate counsel, its secretary, and Mr. Stravalle. 54

                 The motion for a preliminary injunction has been briefed and is ripe for

determination.



                                               Discussion

                 “District courts may ordinarily grant preliminary injunctions when the party seeking

the injunction demonstrates (1) that he or she will suffer irreparable harm absent injunctive relief,

and (2) either (a) that he or she is likely to succeed on the merits, or (b) that there are sufficiently

serious questions going to the merits to make them a fair ground for litigation, and that the balance

of hardships tips decidedly in favor of the moving party.”55

                 The amended complaint asks for injunctive relief on three bases. The first claims that

the summary suspension of the plaintiffs’ liquor license violated the rights to procedural due

process. The second refers to the license revocation proceeding commenced by the SLA’s notice

of pleading. The third is an equal protection claim based on the alleged unequal treatment of the

plaintiffs in the summary proceeding.

        53

                 Amended Cmplt. ¶¶ 1-6.
        54

                 Id. ¶¶ 7-14.
        55

                 Moore v. Consol. Edison Co. of New York, 409 F.3d 506, 510 (2d Cir. 2005) (Sotomayor,
                 J.) (citations and quotation marks omitted).

                 This standard remains in effect. See Citigroup Global Markets, Inc. v. VCG Special Opps.
                 Master Fund Ltd., 598 F.3d 30, 34-38 (2d Cir. 2010).
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 15 of 37




                                                                                                          15

I.     Procedural Due Process Claim – Summary Suspension Proceeding

                  Under the Fourteenth Amendment to the U.S. Constitution, “[n]o state . . . shall . . .

deprive any person of life, liberty, or property, without due process of law.”56 “To determine

whether a plaintiff was deprived of property without due process of law in violation of the

Fourteenth Amendment, we must first identify the property interest involved. Next, we must

determine whether the plaintiff received constitutionally adequate process in the course of the

deprivation.”57

                  The Court assumes without deciding that a New York State liquor license is a

property interest to which the protections of the Due Process Clause attach. It focuses therefore on

the constitutional adequacy of the pre-deprivation procedure used by the SLA to suspend the license

and the post-deprivation procedures available to the plaintiffs.

                  Determining whether the SLA provided the plaintiffs constitutionally adequate

process in the course of suspending their liquor license requires the application of the balancing test

set forth in Mathews v. Eldridge.58 The Court must weigh:

                  “First, the private interest that will be affected by the official action; second, the risk
                  of an erroneous deprivation of such interest through the procedures used, and the
                  probable value, if any, of additional or substitute procedural safeguards; and finally,
                  the Government’s interest, including the function involved and the fiscal and
                  administrative burdens that the additional or substitute procedural requirement would
                  entail.”59


       56

                  U.S. CONST. amend XIV, § 1.
       57

                  O’Connor v. Pierson, 426 F.3d 187, 196 (2d Cir. 2005).
       58

                  424 U.S. 319 (1976).
       59

                  Id. at 335.
         Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 16 of 37




                                                                                                     16



        A.      Private Interest

                The private interest at stake here is straightforward and strong. The restaurant

industry in New York City is competitive even during ordinary times. And many restaurants,

including the Cloister Café, lost substantial revenue during the early months of the pandemic. A

liquor license is a competitive advantage that helps certain restaurants earn additional revenue. That

revenue comes not only from the sale of liquor, which typically yields a high profit margin, but also

from the sale of food to customers who prefer to dine at restaurants that serve liquor. While a

restaurant can survive without a liquor license, and many do, the loss of a liquor license can be

devastating for restaurants whose business model is built around being able to serve alcohol.

                For these reasons, the Court has no trouble concluding that the private interest at

stake here is compelling. However, the record thus far does not persuade the Court, as the plaintiffs

contend, that the Cloister Café will be “unable to operate as a business” or forced to shut down

permanently as a result of having its liquor license suspended.60 The plaintiffs have failed to provide

to the Court sufficient information about the Cloister Café’s financial position, such as financial

statements, tax returns, or any information about the profitability of the business or the cash

positions of its owners.61 For example, the Court has little to no information about how much

revenue or profit the Cloister Café derives from liquor sales versus food sales, the nature of its fixed

and variable expenses, the details of its debt obligations, or how much money it distributes to its

principals. Because the individual plaintiffs own both the Cloister Café and the building where the

        60

                Amended Cmplt. ¶ 141.
        61

                The limited information provided is available at Dkt. 43.
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 17 of 37




                                                                                                      17

restaurant is located, it appears at the very least that they face no risk of missing rent payments.62

               In addition, the limited information that the plaintiffs have provided about their

revenue raises more questions than it answers. According to the figures in one of the plaintiffs’

declarations, the restaurant more than doubled its “monthly sales” per day for July and August 2020

versus July and August 2019.63 An individual named Christopher W. Young, whom the retained by

the plaintiffs to analyze their finances, refers to this July and August 2020 as “the greatest two

months of sales over the past many years” once adjusted for revenue per day.64 That the plaintiffs

experienced such remarkable success during a pandemic that has devastated the restaurant industry

is, to say the least, unusual. The only explanation that the plaintiffs offer for their dramatically

improved sales numbers is speculation by Mr. Young – who is neither a plaintiff nor an employee

of the plaintiffs – that “[p]art of this July increase in revenue is most likely due to pent up demand

for outdoor dining.”65

               Put simply, this speculation is unpersuasive. Although the Court makes no findings on

the actual cause of the Cloister Cafe’s more than 100 percent increase in its revenue amidst the

pandemic, the plaintiffs’ failure to confront the SLA’s allegations that the restaurant was earning


       62

               Dkt. 6 ¶ 1.
       63

               Taking into account that the Cloister Café reopened on July 11, 2020 and closed around
               midnight on August 7, 2020, its self-reported revenue numbers reveal that – despite the
               challenges of COVID-19 – the business took in $6,893.71 per day in July 2020 versus
               $2738.53 for July 2019, and $7,274 per day in August 2020 versus 3,107.74 for August
               2019. See Dkt. 43-1 at 2.
       64

               Dkt. 46 at 5.
       65

               Id. Counsel for the plaintiffs offered the same theory when the Court raised this issue at
               oral argument.
         Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 18 of 37




                                                                                                            18

revenue from prohibited activity impedes the Court’s task of determining how much lawful revenue the

business stands to lose if its liquor license remains suspended.66

                  In sum, while there is a significant private interest at stake, regardless of whether the

Cloister Café can survive the license suspension, the Court cannot now conclude that requiring the

plaintiffs to operate without a liquor license during the duration of any suspension would force the

Cloister Café to shut down. That said, it would remain open to the plaintiffs in any further

proceedings to seek to demonstrate the likelihood of such a result.



        B.        Government’s Interest

                  Next, the Court must examine the government’s interest in suspending the plaintiffs’

liquor license.

                  New York has compelling interests in protecting the health and safety of its citizens

and in promoting its economy. Action to prevent the spread of the COVID-19, a deadly and highly

contagious virus that has killed tens of thousands of New Yorkers and caused untold damage to New

York’s economy, falls squarely within the crosshairs of advancing these public interests. If a

business is violating State law by using its liquor license to attract customers to mass gatherings that

the State has good reason to believe will facilitate the spread of COVID-19, then the State has every

        66

                  The Sheriff’s Office’s investigative report states, in reliance on what almost certainly is
                  hearsay, that on August 7, 2020, patrons at the restaurant informed the investigators “that
                  they made reservations between $300 for entry and $5,000 for a table.” Dkt. 30-2 at 3.
                  Again, the Court need not now take any position on what actually occurred, and it finds
                  only that the plaintiffs’ failure to explain the mystery surrounding the Cloister Café’s
                  increased revenue underscores the problem with their failure to provide more detailed
                  financial information. If, for example, a significant amount of the revenue the Cloister Café
                  stands to lose would have come from unlawful activity, there would be a strong argument
                  that the loss of such revenue may not be credited under the Mathews test. In such a
                  scenario, it would be unclear what baseline the Court should use for estimating lost revenue.
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 19 of 37




                                                                                                          19

interest in putting a stop to this behavior. Indeed, it should be applauded for doing so.

               For these reasons, and based on the information they gathered, the Court finds that

the defendants were justified in perceiving an immediate need to ensure that the plaintiffs stopped

hosting what reasonably were viewed as dangerous mass gatherings. The Court concludes likewise

that the defendants had a reasonable basis for wishing to suspend the plaintiffs’ liquor license as

quickly as was possible consistent with the Constitution. 67

               That said, the defendants clearly could have provided the plaintiffs with at least some

additional procedural safeguards. Most obviously, it is difficult to see how the government would

have been impeded by giving the plaintiffs advance notice of the summary suspension hearing, the

opportunity to observe the hearing, which was held virtually, or the opportunity to submit a brief

statement in response to the charges against them.68


       67

               This finding does not mean that the summary hearing, standing alone or in conjunction with
               the available post-deprivation remedies, comported with the requirements of due process.
               The Court turns to that issue momentarily.
       68

               Although the Court credits the State’s interest in stopping the spread of COVID-19, it would
               be remiss if it overlooked the fact that the SLA’s notice of pleading for its subsequently
               initiated revocation proceeding is concerned primarily with alleged infractions that have
               little or nothing to do with the pandemic or social distancing. Most of the allegations
               concern building and fire code violations, such as an exit sign being obstructed by tree
               branches, a failure to maintain fire extinguisher servicing tags, and a curtain placed over an
               exit door. Dkt. 11-1 at 1. Only the first charge refers to one of the executive orders
               pertaining to social distancing (Executive Order 202.43) that are cited in the suspension
               order, and it does so via a vague reference to “violations of social distancing and open
               container laws and associated posted NYSLA and NYDOH Guidance within 100 feet from
               the licensed premises.” Id. While this language encompasses fairly the SLA’s claims that
               individuals were violating open container, social distancing, and face covering
               requirements, it is a stretch to conclude that the charge accuses the plaintiffs of hosting a
               mass gathering. Nonetheless, the State provided more detail in the suspension order, which
               is the cause of the injury giving rise to the plaintiffs’ first procedural due process claim.
               And it is clear that the SLA’s board reviewed significant evidence of a mass gathering at
               the Cloister Café and other social distancing violations before voting to suspend the
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 20 of 37




                                                                                                       20

       C.      Risk of Erroneous Deprivation

               The remaining step of the Mathews framework requires the Court to assess the risk

of erroneous deprivation of the plaintiffs’ license under the procedures used by the SLA and to

determine the probable value of any additional or substitute procedural safeguards. Although the

Court previously has described the process by which the SLA ordinarily is obligated to seek to

revoke or suspend a license – which requires notice and a hearing – in this case it used its emergency

power under Section 401, subd. 3, of SAPA. Accordingly, the Court begins by examining those

procedures before turning to the post-deprivation procedures that the SLA claims are available to

plaintiff and render its summary action constitutional.



               1.      Pre-Deprivation Procedures

               As noted above, SAPA Section 401 allows the SLA (and other State agencies) to

summarily suspend a license if it “finds that public health, safety, or welfare imperatively requires

emergency action, and incorporates a finding to that effect in its order.”69 When the SLA orders a

suspension in a summary proceeding, it must institute and conclude promptly “proceedings for

revocation or other action.”70

               In this case, the SLA met on the same day that the investigators visited the Cloister

Café. The plaintiffs were not given notice of this event or an opportunity to be heard. At the


               plaintiffs’ license. For these reasons – and despite the apparent flaws in the notice of
               pleading for the revocation proceeding – the Court credits the State’s interest as outlined
               above.
       69

               N.Y. ADMIN. PROC. ACT. § 401, subd. 3.
       70

               Id.
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 21 of 37




                                                                                                           21

conclusion of the meeting, the SLA board members voted to suspend the plaintiffs’ liquor license

in the interest of public safety under Section 401, subd. 3. Shortly thereafter, the SLA initiated

revocation proceedings.

               If this were all that occurred, there would be little question that the SLA violated the

plaintiffs’ due process rights. A hearing without notice or an opportunity to be heard that results in

the deprivation of what the Court assumes to be a protected property interest clearly does not

comport with the minimum constitutional requirements. But where pre-deprivation procedures like

the summary hearing are constitutionally inadequate, “the existence of an adequate state remedy to

redress property damage inflicted by state officers avoids the conclusion that there has been any

constitutional deprivation of property without due process of law within the meaning of the

Fourteenth Amendment.”71        In particular, courts have upheld numerous types of summary

suspensions as consistent with due process, especially when ordered in the interest of public safety,

because an adequate post-suspension process was available.72 The Court turns now to the question

of whether New York provides an adequate post-deprivation remedy to the plaintiffs.



       71

               Parratt v. Taylor, 451 U.S. 527, 542 (1981) (quoting Bonner v. Coughlin, 517 F.2d 1311,
               1319 (7th Cir. 1975)).
       72

               See, e.g., Mackey v. Montrym, 443 U.S. 1, 19 (1979) (“[T]he compelling interest in highway
               safety justifies the Commonwealth in making a summary suspension effective pending the
               outcome of the prompt postsuspension hearing available.”); Dixon v. Love, 431 U.S. 105,
               115 (1977) (“We conclude that the public interests present under the circumstances of this
               case are sufficiently visible and weighty for the State to make its summary initial decision
               effective without a predecision administrative hearing.”); Nnebe v. Daus, 644 F.3d 147, 159
               (2d Cir. 2011) (“[I]n the immediate aftermath of [a taxi driver’s] arrest, when the [Taxi and
               Limousine Commission] has minimal information at its disposal and the very fact of an
               arrest is cause for concern, the government’s interest in protecting the public [via a
               summarily issued suspension of the taxi driver’s license] is greater than the driver’s interest
               in an immediate hearing.”).
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 22 of 37




                                                                                                   22

               2.      Post-Deprivation Procedures

                       i.      Informal Reconsideration

               The SLA argues that two post-deprivation procedures are available to the plaintiffs.

The first is what the SLA refers to as “the SLA Board’s practice to allow parties to request

reconsideration of summary suspensions.”73

               At oral argument, the defendants conceded that this process is not described

anywhere in the SLA’s rules or regulations. There is no evidence that this practice is made known

to licensees generally or that licensees have a right to such a reconsideration. Nor is there evidence

suggesting how that process works, such as whether licensees may cross-examine witnesses or offer

evidence themselves. The Court therefore cannot conclude that such a process, apparently available

at the sole discretion of the SLA and not grounded in positive law, is an adequate post-deprivation

remedy. In fact, the SLA conceded at oral argument that this process is not constitutionally

adequate, at least standing alone.



                       ii.     The Revocation Proceeding

               The other post-deprivation process to which the SLA refers is the license revocation

proceeding that the defendants initiated several days after the summary suspension. If the plaintiffs

prevailed in the revocation proceeding, the SLA most likely – although the record is not entirely

clear – would lift the summary suspension order. But that order would have been effective from

August 7 until the revocation proceeding concludes, irrespective of the outcome and duration of that

proceeding.


       73

               Dkt. 27 at 7.
         Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 23 of 37




                                                                                                   23

               The problem for the defendants is that they have provided little information about

SLA revocation proceedings to the Court. The plaintiffs have made a threshold showing –

notwithstanding the gaps in their filings outlined above – that having their liquor license suspended

for a lengthy period of time would be detrimental to their business. Lengthy revocation proceedings

likely could seriously prejudice the plaintiffs, and the defendants have not even contended that such

a proceeding would remedy the harm caused by the summary suspension. In sum, the Court has

significant doubts that the revocation proceeding would be constitutionally adequate in the

circumstances of this case. But the Court need not reach this question because a different post-

deprivation process is available to the plaintiffs.



                       iii.     Article 78 Proceeding

               Article 78 of the New York CPLR permits a plaintiff to challenge state administrative

action.74 In Locurto v. Safir,75 which concerned the termination of two New York State public

employees, the Second Circuit explained:

               “An Article 78 proceeding permits a petitioner to submit affidavits and other written
               evidence, and where a material issue of fact is raised, have a trial of the disputed
               issue, including constitutional claims. Petitioners proceeding under Article 78 may
               raise claims that the agency adjudicator was biased and prejudged the outcome, that
               the determination was slanted by the adjudicator’s refusal to recuse herself, or that
               ex parte communications with other officials may have infected the adjudicator’s
               ruling. . . . [A] judicial trial represents the epitome of full process.”76

On this basis, Locurto held that “[a]n Article 78 proceeding . . . constitutes a wholly adequate post-

       74

               See, e.g., Davis v. Halpern, 813 F.2d 37, 38 n.1 (2d Cir. 1987).
       75

               264 F.3d 154 (2d Cir. 2001).
       76

               Id. at 174-75 (citations omitted).
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 24 of 37




                                                                                                       24

deprivation hearing for due process purposes.”77

                For most of this litigation, the parties studiously avoided discussing whether the

plaintiffs may challenge the summary suspension of their license in an Article 78 proceeding. They

finally addressed the issue at the Court’s invitation and submitted letters following oral argument.

Because the parties accordingly have raised and briefed the issue, and because the Court is required

by Second Circuit precedent to consider it,78 the Court turns to the question of whether an Article

78 proceeding is available.

               The SLA’s organic statute, the ABC Law, states unambiguously that Article 78

proceedings are available whenever the SLA suspends a liquor license. Section 121, subd. 2, lists

the “actions by the liquor authority shall be subject to review by the supreme court in the manner

provided in article seventy-eight of the civil practice law and rules.”79 That list includes “[t]he

revocation, cancellation or suspension of a license or permit by the liquor authority.”80 There is no



       77

               Id. at 175.

               If an Article 78 proceeding were not available immediately, Locurto arguably could be
               distinguished from this case on the ground that requiring a plaintiff to wait until the
               conclusion of a lengthy administrative process could cause the license holder serious harm
               that would make any post-deprivation relief inadequate. The Court need and does not
               decide this question, however, because it determines that an Article 78 proceeding is
               available to the plaintiffs at this time.
       78

               See New York State Nat. Org. for Women v. Pataki, 261 F.3d 156, 168 (2d Cir. 2001)
               (“[T]he district court erred in not considering Article 78 proceedings and how (if utilized
               by the claimants) these proceedings could have reduced claimants’ risk of experiencing
               prejudicial delay.”).
       79

               N.Y. ALCO. BEV. CONT. LAW § 121, subd. 2.
       80

               Id. (emphasis added).
         Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 25 of 37




                                                                                                             25

exception for suspensions pursuant to the summary proceeding authorized by SAPA Section 401,

subd. 3. And nothing about those suspensions suggests that the word “suspension” in Section 121

does not apply to them. They are suspensions like any other because they take immediate effect and

stay in place until further notice.

                Section 121, subd. 2, of the ABC Law is clear. Yet, when prompted by the Court,

the SLA largely ignored it, even though the immediate availability of an Article 78 proceeding to

review the summary action likely would have secured the denial of the plaintiffs’ motion.81 The

reason that the SLA has been coy seems clear. Notwithstanding the text of Section 121, the SLA

repeatedly has argued in state court that Article 78 proceedings are not available to challenge its

orders suspending a liquor license under SAPA Section 401. In fact, the SLA persuaded two New

York County trial courts to adopt its view.82 In both cases, the more reasoned of which is Bracco’s

Clam & Oyster Bar Inc. v. New York State Liquor Authority,83 the SLA argued, and the courts held,


        81

                The SLA changed its position on this issue several times during this lawsuit. In its above
                described letter, it stated that, “upon further consideration, the SLA agrees that its Orders
                of Summary Suspension of License, issued pursuant to [SAPA Section] 401, subd. 3, can
                be subject to judicial review in New York State Supreme Court pursuant to Article 78 of the
                N.Y. Civil Proc. Law and Rules.” Dkt. 50 at 1. The phrase “can be” makes this statement
                essentially meaningless, because it leaves open the possibility that the SLA believes that in
                some and perhaps virtually all instances, such orders may not be reviewed in an Article 78
                proceeding. Nonetheless, the SLA’s letter states next that it “further agrees” – the word
                “further” again suggesting that the SLA has not taken any meaningful position on the law
                – “that it will not raise as a defense or objection in point of law that [a New York State court
                in an Article 78 proceeding] lacks jurisdiction to review the August 7th Suspension Order
                on the grounds that it is a non-final order or otherwise.” Id.
        82

                See Bracco’s Clam & Oyster Bar Inc. V. N.Y. State Liquor Auth., 43 N.Y.S.3d 766, 2016
                WL 4767427 (Sup. Ct. 2016); Prime Six, Inc. v. N.Y. State Liquor Auth., No. 512697/2019,
                2019 WL 5858084, at *2 (N.Y. Sup. Ct. Nov. 8, 2019).
        83

                43 N.Y.S.3d 766, 2016 WL 4767427 (Sup. Ct. 2016).
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 26 of 37




                                                                                                    26

that “a summary suspension is not a final judgment” and therefore not reviewable under Article 78.84

               This Court respectfully disagrees. The SLA’s previous argument and the decisions

that adopted it rely on CPLR 7801, subd. 1, a generally applicable procedural rule stating that a party

may not bring an Article 78 proceeding challenging a non-final agency determination.85 There is

a long line of Court of Appeals decisions discussing what it means for an order to be final under this

provision. But rather than apply this authority, the SLA and Bracco’s Clam looked to an Appellate

Division decision in 150 RFT Varick Corp. v. New York State Liquor Authority,86 which involved

neither Article 78 nor finality under CPLR 7801. It considered instead whether a summary

suspension order is “a final judgment” that “lacks preclusive effect” for double jeopardy purposes.87

That issue is irrelevant to the question at hand.

               According to the New York Court of Appeals, agency action is final for the purposes

of Article 78 and CPLR 7801, subd. 1, where it “impose[s] an obligation, den[ies] a right[,] or

fix[es] some legal relationship as a consummation of the administrative process.”88 Courts engaging

in this analysis must look to “the completeness of the administrative action” and make “a pragmatic

evaluation of whether the decisionmaker has arrived at a definitive position on the issue that inflicts



       84

               Id. at *2.
       85

               Id.
       86

               986 N.Y.S.2d 102 (App. Div. 1st 2014). Although Bracco’s Clam cited to some of these
               Court of Appeals decisions, it did not apply the standard that they set forth.
       87

               Id. at 103.
       88

               Essex Cty. v. Zagata, 91 N.Y.2d 447, 453 (1998) (citation omitted).
         Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 27 of 37




                                                                                                              27

an actual, concrete injury.”89 If the agency action “causes petitioners actual, concrete injury and no

further agency proceedings might alleviate or avoid the injury,” it will be considered a final

determination for [CPLR] 7801, subd. 1, purposes.”90

                Under this standard, the SLA’s suspension order is final. As noted many times now,

the Section 401 proceeding has concluded and the suspension order is in effect. The suspension

itself is the cause of the “actual, concrete injury” that the plaintiffs claim to be suffering, which is

that they may no longer use their liquor license. Although the SLA may (or may not) lift the

suspension order at the conclusion of the revocation proceedings, those proceedings will not

“alleviate or avoid the injury” it presently is causing. 91

                Bracco’s Clam does not ignore ABC Law Section 121, subd. 2. But in this Court’s

view, it misconstrues the statute. In concluding that Section 121 “does not permit [a court] to review

a summary suspension,” the court explained:

                “The statute states that the Supreme Court can review the [SLA’s] suspension of a
                license. Here, respondent has only summarily suspended petitioner’s license and
                claims that there will be further proceedings regarding the license suspension.” 92


        89

                Id. (citation, quotation marks, and alteration omitted).
        90

                Id. at 454.
        91

                In fact, the reality that the suspension is affecting the plaintiffs right now is the reason that
                their claim is justiciable under Article III. If the suspension were not “final” under CPLR
                7801, subd. 1, which looks to whether the agency’s “definitive position on the issue . . .
                inflicts an actual, concrete injury,” the plaintiffs’ claims arguably would be unripe. This
                finding goes hand in hand with the New York Court of Appeals’s observation that “the
                ripeness doctrine is closely related to the [CPLR 7801, subd. 1,] finality requirement, and
                in order for an administrative determination to be final, and thus justiciable, it must be ripe
                for judicial review.” Ranco Sand & Stone Corp. v. Vecchio, 27 N.Y.3d 92, 98 (2016).
        92

                Bracco’s Clam, 43 N.Y.S.3d 766, 2016 WL 4767427, at *2.
         Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 28 of 37




                                                                                                          28

                SAPA Section 401 suspensions often are called “summary suspensions.” But as

Bracco’s Clam appears to recognize, the word “summary” refers to the nature of the proceeding that

leads to the suspension order, rather than the nature of the order itself.93 A “summarily suspended”

license is a suspended license. And, as the SLA concedes, a summarily issued order of suspension

takes immediate effect and remains in place indefinitely. That plainly satisfies Section 121, which

makes no reference to the manner in which a license was revoked, cancelled, or suspended. It

simply authorizes Article 78 proceedings challenging “[t]he revocation, cancellation or suspension

of a license or permit by the [SLA].”94

                Moreover, the SLA inadvertently may have misled the Bracco’s Clam court insofar

as it claimed that “there will be further proceedings regarding the license suspension.” It is true that

Section 401 requires the commencement of a disciplinary proceeding when an agency suspends a

license. But, as noted above, these are distinct proceedings, as evidenced by the fact that the agency

is obliged by Section 401, subd. 3, to “institute[]” them promptly.95 And they are not suspension



        93

                See N.Y. ADMIN. PROC. ACT. § 401, subd. 1 (“When licensing is required by law to be
                preceded by notice and opportunity for hearing, the provisions of this chapter concerning
                adjudicatory proceedings apply.”); id. § 401, subd. 2 (referring to “agency action . . .
                summarily suspending [a] license”).
        94

                N.Y. ALCO. BEV. CONT. LAW § 121, subd. 2.
        95

                N.Y. ADMIN. PROC. ACT. § 401, subd. 3 (“These proceedings shall be promptly instituted
                and determined.”).

                Indeed, the order of suspension issued in this case makes clear that these are separate
                proceedings. It states that the SLA suspended Cloister East’s liquor license “until such time
                as this Order is lifted, or until a final Order becomes effective in connection with the
                disciplinary proceeding directed herein to be commenced by the [SLA].” Dkt. 30-7 at 4-5
                (emphasis added).
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 29 of 37




                                                                                                     29

proceedings, but “proceedings for revocation or other action.”96 Moreover, they may involve

charges that go beyond the stated basis of a suspension, as is true here. The summary suspension

proceedings conclude when an agency issues an order of suspension.

               For all these reasons, it appears that the plaintiffs have a state-created right

immediately to bring an Article 78 proceeding challenging the suspension of their liquor license.97

               This view is confirmed by a plethora of decisions from the Appellate Division

involving different types of summary suspensions issued under SAPA Section 401, subd. 3. In one

case involving New York’s rules concerning the administration of drugs to race horses, the First

Department held that “[t]he State Administrative Procedure Act, Section 401[, subd. 3], expressly

permits a prehearing suspension in an emergency, and even then, such suspension may be

challenged in a CPLR Article 78 proceeding.”98 At least five other Appellate Division decisions

have entertained and, in several instances, granted challenges on the merits to Section 401

suspensions, even when brought during the pendency of subsequent administrative proceedings.

Three of these cases involved the suspension of medical privileges,99 one the suspension of a harness


       96

               Id. (emphasis added).
       97

               Article 78 specifically empowers state courts to stay any suspension under review. N.Y.
               CPLR § 7805.
       98

               Equine Practitioners Ass’n, Inc. v. New York State Racing & Wagering Bd., 483 N.Y.S.2d
               239, 243 (App. Div. 1st 1984), aff’d as modified on different grounds, 66 N.Y.2d 786
               (1985).
       99

               See Corines v. Catholic Med. Ctr. of Brooklyn & Queens, Inc., 540 N.Y.S.2d 273, 273
               (App. Div. 2d 1989) (affirming the dismissal of an Article 78 proceeding challenging a
               summarily issued suspension on the ground that the suspension was not arbitrary and
               capricious); Murphy v. St. Agnes Hosp., 484 N.Y.S.2d 40, 42 (App. Div. 2d 1985)
               (affirming a lower court decision vacating a summarily issued suspension challenged under
         Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 30 of 37




                                                                                                            30

racing license,100 and one the suspension of a license to practice veterinary medicine at racetracks.101

There is no apparent reason that the suspension of a liquor license under the same procedural statute

should be treated any differently than the many types of suspensions at issue in these cases –

particularly in light of the clear mandate of ABC Law Section 121.102

                At least three district courts in this circuit applying New York law reached the same

conclusion. They dismissed procedural due process claims in part because of the immediate

availability of Article 78 proceedings to challenge a summary suspension.103 These cases involved




                Article 78); John P. v. Axelrod, 468 N.Y.S.2d 951, 953 (App. Div. 4th 1983) (declining to
                vacate a summarily issued suspension of the petitioner’s medical license challenged through
                an Article 78 proceeding on the ground that it was neither arbitrary and capricious nor
                overbroad), aff’d, 61 N.Y.2d 891 (1984) (affirming the summarily issued suspension order
                because “the commissioner was justified in concluding, in the circumstances of this case,
                that petitioner’s practice posed an imminent danger to the public health”).
        100

                See Marohn v. Van Lindt, 473 N.Y.S.2d 560, 561 (App. Div. 2d 1984) (reversing a lower
                court’s decision to vacate a summarily issued suspension of a license in an Article 78
                proceeding because the suspension was justified on public safety grounds).
        101

                See Gerard v. Barry, 453 N.Y.S.2d 374, 375 (App. Div. 2d 1977) (affirming where a lower
                court vacated a summarily issued suspension challenged via Article 78 on the ground that
                the defendant had not made any findings regarding public health or safety).
        102

                It is not lost on the Court that several of these discussions involved the horse racing
                industry. This appears to be nothing more than a coincidence. The licenses at issue are
                different, none of the cases turns on anything particular to the horse racing industry, and the
                cases do not cite to or rely on each other. That said, New York courts may have a particular
                affinity for horse racing in this area of the law. A Court of Appeals decision concerning the
                legality of a summary revocation involved a jockey license. See Saumell v. New York
                Racing Ass’n, Inc., 58 N.Y.2d 231, 235 (1983).
        103

                Some of these decisions relied also on the availability of other administrative proceedings.
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 31 of 37




                                                                                                           31

the suspension of a New York City employee,104 the suspension of a taxi driver’s license,105 and the

suspension of a medical license.106



       D.      Conclusion

               Because the plaintiffs may challenge immediately the suspension of their liquor

license in an Article 78 proceeding, the Court concludes that an adequate post-deprivation hearing

is available to them.107 This holding ensures that the plaintiffs’ procedural due process rights have




       104

               Raja v. Burns, No. 19-cv-01328, 2019 WL 1118044, at *4 (E.D.N.Y. Mar. 11, 2019)
               (denying preliminary relief and finding for the government on the second Mathews factor
               because “[p]laintiff is offered significant post-suspension process. He is entitled to not only
               an Article 78 hearing, but also an administrative process, the details of which are not fully
               known at this early point but will include the opportunity to provide a written response and
               evidence on his behalf within 14 days of his suspension taking effect, and a proceeding of
               some kind.”).
       105

               Nnebe v. Daus, No. 06-cv-4991 (KMK), 2006 WL 2309588, at *5 (S.D.N.Y. Aug. 7, 2006)
               (denying preliminary relief because, among other reasons, “the next procedural step
               available to Plaintiff is to appeal the Chairperson’s decision to the [Taxi and Limousine
               Commission] Commissioners. In the alternative, Plaintiff could file an Article 78
               proceeding in the state court pursuant to N.Y. CPLR § 7803. Courts have required plaintiffs
               to avail themselves of state proceedings before bringing a federal action.”).
       106

               See DiBlasio v. Novello, No. 01-cv-4498 (WHP), 2002 WL 31190139, at *7 (S.D.N.Y.
               Sept. 30, 2002), vacated, 344 F.3d 292 (2d Cir. 2003). On appeal, the Second Circuit, in
               the context of assessing whether a state medical commissioner was absolutely immune from
               suit, found that “Article 78 proceedings are generally not considered adequate avenues for
               ‘appeal.’” DiBlasio v. Novello, 344 F.3d 292, 299 (2d Cir. 2003). It did not, however,
               address the district court’s finding that Article 78 is available for review of Section 401,
               subd. 3, suspensions.
       107

               See Locurto, 264 F.3d at 174-75.
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 32 of 37




                                                                                                             32

not been violated – at least not yet.108 And it is particularly resonant here because of the State’s

compelling interest in protecting the public from the dangers of COVID-19.109

               The availability of an adequate post-deprivation proceeding under state law thus

swings the balance of the Mathews test in favor of the government. The plaintiffs therefore have

       108

               In a letter addressed to the Court, the plaintiffs argue for several reasons that an Article 78
               proceeding would not ensure that their due process rights are protected. See Dkt. 51.
               Among other arguments already addressed, they argue that there is no guarantee that the
               Article 78 court would hold a prompt hearing and that they would be limited in an Article
               78 proceeding to the administrative record and could not take discovery.

               First, and as noted above, the Second Circuit held in Locurto that, at least as a general
               matter, “[a]n Article 78 proceeding . . . constitutes a wholly adequate post-deprivation
               hearing for due process purposes.” 264 F.3d at 175. Because the plaintiffs’ objections are
               made generally to Article 78 proceedings, this is controlling.

               Next, although the plaintiffs are not guaranteed a prompt hearing under Article 78, this
               argument misses the point. An Article 78 proceeding may be commenced by order to show
               cause instead of notice of petition. The matter is resolved as fast as the presiding justice
               thinks it should be, which is exactly the same situation that the plaintiffs face here in federal
               court, where there is no statutory guarantee of an immediate hearing when a party moves
               for a TRO or preliminary relief.

               The plaintiffs’ argument based on an Article 78 proceeding being limited to the
               administrative record and the lack of available discovery is similarly unpersuasive. The
               plaintiffs’ principal claim before this Court is that their procedural due process rights were
               violated by the lack of pre-deprivation notice and an opportunity to be heard. That issue can
               be raised in an Article 78 proceeding without an administrative record and without
               discovery. If the plaintiffs prevailed, the suspension order would be lifted without regard
               to whether it was arbitrary and capricious.
       109

               Cf., e.g., Mackey, 443 U.S. at 19 (“[T]he compelling interest in highway safety justifies the
               Commonwealth in making a summary suspension effective pending the outcome of the
               prompt postsuspension hearing available.”); Dixon, 431 U.S. at 115; Nnebe v. Das, 644 F.3d
               147, 159-63 (2d Cir. 2011) (holding, where the defendants summarily suspended that taxi
               drivers’ licenses without a hearing upon their arrest for a felony or certain misdemeanors,
               that although the drivers had an “enormous” private interest, the “strong government
               interest” in protecting the public “in the short term, prior to any hearing” was “greater than
               the [plaintiffs’] interest in an immediate [and procedurally adequate] hearing,” and that
               “insofar as the post-suspension hearing affords adequate process, no pre-suspension hearing
               is required”).
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 33 of 37




                                                                                                      33

not met their burden of showing a likelihood of success on the merits of their first procedural due

process claim or that there are sufficiently serious merits questions warranting immediate relief.110

For this reason, the Court need not now consider whether the plaintiffs are threatened with

immediate and irreparable injury with respect to this claim.



II.    Procedural Due Process Claim – Revocation Proceeding

               To the extent that it differs from the first claim, the plaintiffs’ second claim alleges

a procedural due process violation by the SLA on the ground that: “Prior to any administrative

hearing and having heard no evidence, the Chairman of the Board has openly recommended that

Plaintiffs shall not be returned their License on a permanent basis.”111 This claim is unlikely to

succeed on the merits for several reasons.

               First, it appears that this claim is not ripe for adjudication. It concerns an ongoing

license revocation proceeding that has not resulted in any alleged injury to the plaintiff such as a

revocation order. In fact, the plaintiffs acknowledge in their complaint that the comments at issue

were made “[p]rior to any administrative hearing” and during a time when (in their view) the SLA

had “heard no evidence.” The plaintiffs could prevail in the revocation proceeding, in which case

their license would not be revoked and they would not have suffered any deprivation as a result of

that proceeding. “A claim is not ripe if it depends upon ‘contingent future events that may not occur



       110

               The SLA’s brief devotes considerable attention to an argument that the plaintiffs have not
               shown a likelihood of success on the merits because the Court is required to dismiss this
               action under the doctrine of Younger abstention. Because the grounds considered above
               resolve the motion for a preliminary injunction, the Court declines to reach this issue.
       111

               Amended Cmplt. ¶ 146.
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 34 of 37




                                                                                                     34

as anticipated, or indeed may not occur at all.’”112

               Second, the claim likely would fail under Rule 12(b)(6). The plaintiffs have not

alleged, as they must to state a procedural due process claim, that they suffered an unlawful

deprivation as a result of the statement by the SLA board member. To the extent they rely on the

suspension of their license, that argument has been addressed already.

               Finally, and for the reasons outlined in Part I of this opinion, any injury that the

plaintiffs have suffered or may suffer in the revocation proceeding, if it does not comport with the

requirements of procedural due process, could be remedied by an Article 78 proceeding.



III.   Equal Protection Claim

               The plaintiffs’ final claim is for an equal protection violation. Its premise is that the

defendants, during the summary suspension proceeding, “reli[ed] on a third-party publication [the

Gothamist article] over facts that should have been corroborated or undermined by means of its own

investigation and the failure to conduct a proper investigation,” and they thereby caused the

plaintiffs to be “treated arbitrarily unequally in comparison with those establishments given fair

hearings based on admissible evidence.”113 The alleged injury that the plaintiffs suffered as a result

of this conduct was the suspension of their license.

               “The Equal Protection Clause requires that the government treat all similarly situated

people alike.”114 Ordinarily, equal protection claims are raised by those who allege that they were

       112

               Nat’l Org. for Marriage, Inc. v. Walsh, 714 F.3d 682, 687 (2d Cir. 2013).
       113

               Amended Cmplt. ¶ 154.
       114

               Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494, 499 (2d Cir. 2001).
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 35 of 37




                                                                                                        35

treated differently because of their membership in a protected class. But even where a plaintiff does

not make such an allegation, it can proceed with a “class of one” claim. “A class-of-one claim exists

‘where the plaintiff alleges that she has been intentionally treated differently from others similarly

situated and that there is no rational basis for the difference in treatment.’”115 On such a claim, a

plaintiff must show that:

               “(i) no rational person could regard the circumstances of the plaintiff to differ from
               those of a comparator to a degree that would justify the differential treatment on the
               basis of a legitimate government policy; and (ii) the similarity in circumstances and
               difference in treatment are sufficient to exclude the possibility that the defendants
               acted on the basis of a mistake.”116

               The plaintiffs have not alleged that they are members of a protected class or any

particular class. Rather, they allege that they were “treated arbitrarily unequally in comparison with

those establishments given fair hearings based on admissible evidence.”117 Accordingly, the Court

construes their equal protection claim as a class of one claim.

               At the outset, the Court observes that the record contradicts the factual premise of

this claim. The SLA conducted an investigation when it gathered evidence and visited the Cloister

Café on August 7, 2020. It presented at least some of this evidence to the SLA board at the

summary suspension hearing. The Gothamist article was among that evidence, but there is no basis

in the record for concluding that the SLA board relied exclusively on its contents or ignored the

other evidence.


       115

               Analytical Diagnostic Labs, Inc. v. Kusel, 626 F.3d 135, 140 (2d Cir. 2010) (quoting Village
               of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)).
       116

               Id. (quoting Neilson v. D’Angelis, 409 F.3d 100, 104 (2d Cir. 2005)).
       117

               Amended Cmplt. ¶ 154.
        Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 36 of 37




                                                                                                      36

               Even taking the plaintiffs’ allegations as true, however, they have failed to show a

likelihood of success on the merits under the class of one standard. They have presented no

evidence that any entity, similarly situated or otherwise, was treated differently by the SLA in a

comparable summary suspension proceeding. Their filings refer to only one other case where they

alleged that a similarly situated party was treated differently.118 In that case, a licence holder had

its suspension lifted after it availed itself of the SLA’s informal reconsideration process – a process

that the plaintiffs thus far have chosen not to use.119 There is simply no basis on this record for

concluding – and the plaintiffs do not allege otherwise – that these two entities were situated

similarly, and the facts described the plaintiffs make clear that they were not. Beyond this citation,

the plaintiffs’ reference to unidentified entities “given fair hearings” is conclusory.

               The Court does not mean to discount the plaintiffs’ belief that they were treated

unfairly. But on this record, the most plausible inference is that the SLA acted rationally by

suspending the plaintiffs’ liquor license in the interest of public safety when it possessed a not

insubstantial amount of information that the plaintiffs were engaging in conduct that posed an

imminent threat to the health and safety of New Yorkers. There is no evidence of which the Court

is aware that the SLA singled out the plaintiffs or that any differential treatment was anything other

than a mistake.




       118

               The plaintiffs brought this case to the Court’s attention only by reference to the Frering
               declaration, where it is discussed for a different purpose. The plaintiffs add no new
               information about the case that might be relevant to their equal protection claim.
       119

               See Dkt. 38 at 8 (citing Dkt. 30 ¶ 30).
Case 1:20-cv-06545-LAK Document 52 Filed 09/02/20 Page 37 of 37
